Case 0:19-cv-61476-WPD Document 8 Entered on FLSD Docket 06/14/2019 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                          Case No.: 0:19-CV-61476-WPD

 MUDIWA MURERWA, individually
 and on behalf of all others similarly situated,

      Plaintiff,

 v.

 MII AMO NAIL SPA CORP. d/b/a
 LAVISH MANORS NAIL SPA,

      Defendant.
                                                            /

                                  NOTICE OF FILING PROPOSED SUMMONS

         Pursuant to [D.E. 3] Clerk’s Notice to Filer, Plaintiff MUDIWA MURERWA, by and

 through undersigned counsel, submits the attached proposed summons.

               DATED: June 14, 2019

                                                                Respectfully Submitted,

                                                                 /s/ Thomas J. Patti                                       .
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:    tom@jibraellaw.com
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:    jibrael@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:     954-907-1136
                                                                Fax:       855-529-9540

                                                                COUNSEL FOR PLAINTIFF




                                                                                                                        PAGE | 1 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61476-WPD Document 8 Entered on FLSD Docket 06/14/2019 Page 2 of 2



                                          CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on June 14, 2019, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

filing to all counsel of record.



                                                                     /s/ Thomas J. Patti                                    .
                                                                    THOMAS J. PATTI, ESQ.
                                                                    Florida Bar No.: 118377




                                                                                                                         PAGE | 2 of 2
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
